DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in reply to an application for patent file on 03 June 2019. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2019 was filed before the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 
Correction is requested.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant uses the term “Trusted user device, Trusted user, and Guest user”. The specification does not provide a clear details in regard to these terms in what they are to enable the examiner to conduct a reasonable search and interpret the claims accordingly. Correction is requested.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gopakumar et al hereinafter Gopakumar PUB Number 20180183806A1.
As per claim 1, Gopakumar teaches a method comprising: sending, by a trusted user device associated with a trusted user (members of the organization), an identity object (par 0019,  0015 discusses members or organization may invite guest to an event, the guest is an outsider of the organization, therefore, information about the guest must be presented to allow access to the event; see as well other form of information that hay be requested from the guest, par 0021; 0027-0028); receiving, by the trusted user device in response to sending the identity object, an identifier and an authorization token (fig 1, see par 0021; once the guest proves his identity, authorization is given so the guess can access the event (par 0021; the authorization can come in any form; see as well par 0027-0028); sending, by the trusted user device, a request to add a guest user associated with the identifier to a collaboration even once the guest proves his identity, authorization is given so the guess can access the event (par 0021; the authorization can come in any form t); receiving, by the trusted user device in response to sending the request to add the guest user, location data associated with the collaboration event (par 0021 discusses location).
As a guest user, unlimited access and authorization and collaboration space may be limited to guest user. Paragraph 0021-0022 clearly stated that some locations and other access may not be permitted. Therefore, Gopakumar does not fully teach the step of sending, by the trusted user device, collaboration space data to a guest user device associated with the guest user, the collaboration space data comprising the authorization token, the location data, and an application indicator associated with the collaboration event. It would be obvious to one skill artisan before the effective filing date of the claim invention to fully allow access to the collaboration space to the guest user in order to truly enjoy the event experience and activities.
As per claim 5, Gopakumar teaches the method of claim 1, wherein sending the request to add the guest user associated with the identifier to the collaboration event comprises sending the request to add the guest user associated with the identifier to the collaboration event comprising a collaboration meeting (see par 0025). As per claim 6, Gopakumar teaches the method of claim 1, wherein receiving the location data comprises receiving the location data comprising a Uniform Resource Locator (URL) (par 0023, 0026, hyperlink).As per claim 7, Gopakumar teaches the method of claim 1, wherein sending the collaboration space data to the guest user device comprises sending the collaboration space data to the guest user device over Near-field Communication (NFC) protocol (see par 0029, NFC). As per claim 8, Gopakumar teaches the method of claim 1, wherein sending the collaboration space data comprises sending the collaboration space data wherein the application indicator comprises a link to an application store (see par 0023, 0030). As per claim 9, Gopakumar teaches a method comprising: receiving, by a guest user device, collaboration space data comprising an authorization token, location data, and an application indicator associated with a collaboration event; downloading, by the guest user device, a collaboration application identified by the application indicator; sending, by the guest user device, a request for an access token, the request including the authorization token; receiving, by the guest user device, the access token; sending, by the guest user device via the application, a join request to a location indicated by the location data, the join request indicating a desire to join the collaboration event and including the access token; and joining the collaboration event when the access token is validated. (the same reasoning of claim 1 applies here in claim 9; see par 0015, 0019, 0021, 0027-0028; token validation; and furthermore, Gopakumar teaches collaboration application see par 0019, and 0042-0043)As per claim 10, Gopakumar teaches the method of claim 9, further comprising: receiving, by the guest user device in response to sending the request for the access token, a request for identity information associated with a guest user associated with the quest user device; and sending, by the guest user device in response to receiving the request for the identity information, the identity information  associated with the guest user, wherein receiving the access token comprises receiving the access token in response to sending the identity information (see par 0027-0029).As per claim 11, Gopakumar teaches the method of claim 9, wherein receiving the access token 

As per claim 13, See claim 1 rejection.
As per claim 14, See the rejection of claim 5.
As per claim 15, see the rejection of claim 6.

As per claims 16-20, they are an apparatus of method claims 1-8 above. They are rejected under the same rationale.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANTZ B JEAN/Primary Examiner, Art Unit 2454